Third District Court of Appeal
                               State of Florida

                          Opinion filed January 4, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-934
                         Lower Tribunal No. 15-12831
                             ________________

                                 Mollie Zweig,
                                  Appellant,

                                        vs.

                  Il Villaggio Condominium Association, Inc.,
                                   Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Siegfried, Rivera, Hyman, Lerner, De La Torre, Mars & Sobel, P.A., and
Nicholas D. Siegfried and Diane J. Zelmer, for appellant.

      Halpern Rodriguez, LLP, and Marc A. Halpern and Priscilla S. Zaldivar, for
appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

      LOGUE, J.

      In the case below, the appellant unit owner filed a lawsuit seeking an

injunction to require the appellee condominium association to “refrain from
approving the vertical unit combination” of two units of a neighboring owner. The

trial court entered summary judgment against her because her lawsuit was not ripe.

We affirm.

      Although the condominium association’s board allowed the neighboring unit

owner’s engineer to preliminarily test a concrete slab to determine if combining the

units was structurally feasible, no application for permission to combine the units

had been filed. As the case stood at the time of summary judgment, therefore, the

application to combine the units may ultimately not be filed. If filed, the

application may not be approved, and if unlawfully approved, sufficient legal and

equitable remedies will exist to address any potential harm to the appellant unit

owner. In these circumstances, the claim that the unit owner might be harmed if an

application is filed, and if the application is granted, is too attenuated to support a

lawsuit. See Condos. on Intracoastal Ass’n, Inc. v. Barnett Bank of Palm Beach

Cty., 502 So. 2d 84, 86 (Fla. 4th DCA 1987) (suit to bar association from

conducting a meeting to consider amendment to declaration of condominium was

premature because the “record contains no evidence to support a finding that the

members of the condominium association will in fact pass the amendment”). See

generally, Hernandez v. Bd. of Comm’rs of Hillsborough Cty., 153 So. 790, 791

(1934) (“Mere allegations that a board of county commissioners is threatening to

pass resolutions or edicts which, if passed, will be unlawful or ineffective,



                                          2
constitute no ground for injunctive interference with the preliminary internal

functioning of the county board.”).

      Affirmed.




                                      3